Exhibit 10.3

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

between

L-3 COMMUNICATIONS CORPORATION

and

ENGILITY CORPORATION

Dated as of July 16, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01

  

Definitions

     1   

Section 1.02

  

Currency

     3   

ARTICLE II TRANSITION SERVICE SCHEDULES

     3   

ARTICLE III SERVICES

     4   

Section 3.01

  

Services Generally

     4   

Section 3.02

  

Service Levels

     4   

Section 3.03

  

Impracticability

     4   

Section 3.04

  

Additional Resources

     4   

Section 3.05

  

Additional Services

     5   

ARTICLE IV TERM

     5   

ARTICLE V COMPENSATION

     5   

Section 5.01

  

Charges for Services

     5   

Section 5.02

  

Payment Terms

     5   

Section 5.03

  

Taxes

     6   

Section 5.04

  

Records and Audits

     6   

ARTICLE VI GENERAL OBLIGATIONS

     6   

Section 6.01

  

Performance Metrics

     6   

Section 6.02

  

Disclaimer of Warranties

     7   

Section 6.03

  

Transitional Nature of Services; Changes

     7   

Section 6.04

  

Responsibilities for Errors; Changes

     7   

Section 6.05

  

Cooperation and Consents

     7   

Section 6.06

  

Alternatives

     7   

Section 6.07

  

Personnel

     8   

Section 6.08

  

Insurance

     8   

ARTICLE VII TERMINATION

     8   

Section 7.01

  

Termination

     8   

Section 7.02

  

Survival

     9   

Section 7.03

  

Payment

     9   

Section 7.04

  

User ID; Passwords

     10   

ARTICLE VIII RELATIONSHIP BETWEEN THE PARTIES

     10   

 

i



--------------------------------------------------------------------------------

ARTICLE IX SUBCONTRACTORS

     10   

ARTICLE X INTELLECTUAL PROPERTY

     10   

Section 10.01

  

Allocation of Rights by Ancillary Agreements

     10   

Section 10.02

  

Existing Ownership Rights Unaffected

     10   

Section 10.03

  

Third Party Software

     11   

Section 10.04

  

Termination of Licenses

     11   

ARTICLE XI NO OBLIGATION

     11   

ARTICLE XII CONFIDENTIALITY

     11   

Section 12.01

  

Confidentiality

     11   

Section 12.02

  

Permitted Purpose

     11   

Section 12.03

  

Disclosure

     11   

Section 12.04

  

Expiration of Confidentiality Provisions

     11   

ARTICLE XIII LIMITATION OF LIABILITY AND INDEMNIFICATION

     12   

Section 13.01

  

Indemnification

     12   

Section 13.02

  

Limitation of Liability

     13   

Section 13.03

  

Provisions Applicable with respect to Indemnification Obligations

     13   

ARTICLE XIV ASSIGNMENT

     13   

Section 14.01

  

Prohibition of Assignment

     13   

Section 14.02

  

Assignment to L-3

     13   

ARTICLE XV MISCELLANEOUS

     14   

Section 15.01

  

Notices

     14   

Section 15.02

  

Governing Law; Jurisdiction

     14   

Section 15.03

  

Waiver of Jury Trial

     14   

Section 15.04

  

Judgment Currency

     14   

Section 15.05

  

Entire Agreement

     14   

Section 15.06

  

Conflicts

     15   

Section 15.07

  

Force Majeure

     15   

Section 15.08

  

Amendment and Waiver

     15   

Section 15.09

  

Further Assurances

     15   

Section 15.10

  

Severability

     16   

Section 15.11

  

Counterparts

     16   

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of July 16, 2012,
between L-3 Communications Corporation, a Delaware corporation (“L-3”), and
Engility Corporation, a Delaware corporation (formerly known as L-3 Services,
Inc.) (“Engility” and, together with L-3, the “Parties”, and each individually,
a “Party”). Capitalized terms used but not defined herein shall have the meaning
ascribed to them in the Distribution Agreement.

RECITALS

WHEREAS, L-3 Communications Holdings, Inc., of which L-3 is a wholly owned
Subsidiary, and Engility Holdings, Inc. have entered into a Distribution
Agreement, dated as of July 16, 2012 (as amended, restated or modified from time
to time, the “Distribution Agreement”), which contains the terms and conditions
relating to the separation of the Spinco Business such that the Spinco Business
is to be held, as at the Effective Time, directly or indirectly, by Engility
Holdings, Inc. and its direct or indirect subsidiaries and affiliates, including
Engility; and

WHEREAS, in connection therewith, L-3 will provide certain transitional services
to Engility following the Distribution Date, subject to the terms and conditions
of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements and covenants contained in this Agreement and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used herein, the following terms have the following
meanings:

“Agreement” has the meaning set forth in the Preamble to this Agreement and in
Article II.

“Commercially Reasonable Efforts” means the efforts that a reasonable and
prudent Person desirous of achieving a business result would use in similar
circumstances to ensure that such result is achieved as expeditiously as
possible in the context of commercial relations of the type envisaged by this
Agreement; provided, however, that an obligation to use Commercially Reasonable
Efforts under this Agreement does not require the Person subject to that
obligation to assume any material obligations or pay any material amounts to a
Third Party.

“Consent” means any written approval, consent, ratification, waiver or other
authorization.

 

1



--------------------------------------------------------------------------------

“Contract” means any contract, agreement, lease, license, commitment, consensual
obligation, promise or undertaking (whether written or oral and whether express
or implied) that is legally binding on any Person or any part of its property
under applicable Law.

“Distribution Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Dollars” or “$” means the lawful currency of the United States of America.

“Engility” has the meaning set forth in the Preamble to this Agreement.

“Engility Group” means Engility Holdings, Inc. and its direct and indirect
Subsidiaries and affiliates from time to time after the Effective Time.

“Engility Indemnified Parties” has the meaning set forth in Section 13.01.

“Event of Default” has the meaning set forth in Section 7.01.

“Expiration Date” has the meaning set forth in Article IV.

“Fair Market Value” means, in relation to the pricing of services under this
Agreement, terms that would be agreed between non-affiliated third parties for
comparable services on a comparable scale, as determined by mutual agreement of
the Parties.

“Force Majeure Event” has the meaning set forth in Section 15.07.

“Governmental Authorization” means any Consent, license, certificate, franchise,
registration or permit issued, granted, given or otherwise made available by, or
under the authority of, any Governmental Entity or pursuant to any applicable
Law.

“Impracticability” has the meaning set forth in Section 3.03.

“Party” has the meaning set forth in the Preamble to this Agreement.

“L-3” has the meaning set forth in the Preamble to this Agreement.

“L-3 Indemnified Parties” has the meaning set forth in Section 13.01.

“Permitted Purpose” has the meaning set forth in Section 12.02.

“Sales Taxes” means any sales, use, consumption, goods and services, value added
or similar Tax, duty or charge imposed pursuant to applicable Law.

“Service(s)” has the meaning set forth in Section 3.01(b).

“Service Manager” has the meaning set forth in Section 6.07(c).

 

2



--------------------------------------------------------------------------------

“Service Provider” means L-3 when it is providing a Service to Engility
hereunder in accordance with a Transition Service Schedule.

“Service Recipient” means Engility when it is receiving a Service hereunder in
accordance with a Transition Service Schedule.

“Service Recipient Representative” has the meaning set forth in Section 6.07(c).

“Subcontractor” has the meaning set forth in Article IX.

“Subsidiary” of any Person means any corporation, partnership, limited liability
entity, joint venture or other organization, whether incorporated or
unincorporated, of which a majority of the total voting power of capital stock
or other interests entitled (without the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time owned
or controlled, directly or indirectly, by such Person.

“Term” has the meaning set forth in Article IV.

“Third Party” means a Person that is not a Party to this Agreement or its
Subsidiary.

“Transition Service Schedule” has the meaning set forth in Article II.

Section 1.02 Currency. Except as otherwise specified in a Transition Service
Schedule, all references to currency herein are to lawful money of the United
States of America.

ARTICLE II

TRANSITION SERVICE SCHEDULES

This Agreement will govern individual transition Services to be provided to
Engility, the details of which are set forth in the Transition Service Schedules
attached to and forming part of this Agreement (each transition service
schedule, a “Transition Service Schedule”).

For each Service, the Parties shall set forth in a Transition Service Schedule,
among other things (i) the time period during which the Service will be provided
if different from the Term of this Agreement, (ii) a summary of the Service to
be provided and (iii) the charge for the Service or the method for determining
the charge for the Service and any other terms the Parties deem applicable
thereto. Obligations regarding a Transition Service Schedule shall be effective
upon the Distribution Date. This Agreement and all the Transition Service
Schedules shall be defined as the “Agreement” and each Transition Service
Schedule is incorporated herein wherever reference to this Agreement is made.

 

3



--------------------------------------------------------------------------------

ARTICLE III

SERVICES

Section 3.01 Services Generally.

(a) Except as otherwise provided in the Transition Service Schedule, for the
Term hereof, L-3 shall provide or cause to be provided to Engility the Services
described in the Transition Service Schedules.

(b) Each of the services on the Transition Service Schedule shall be referred to
herein as a “Service.” Collectively, the services described on all the
Transition Service Schedules shall be referred to herein as the “Services.”

(c) During the Term, Service Recipient may request any Service previously
provided to it by Service Provider that it deems reasonably necessary for the
ongoing operation of the Spinco Business in substantially the same manner that
it was conducted by Service Provider immediately prior to the Distribution.
Service Provider will use Commercially Reasonable Efforts to provide all such
requested Services to Service Recipient, but only if such Services were provided
by Service Provider to Service Recipient prior to the Distribution Date, except
in the event of an Impracticability or as otherwise provided in this Agreement.

Section 3.02 Service Levels. Except as otherwise provided in the Transition
Service Schedule for a specific Service: (a) the Service Provider shall provide
the Services only to the extent such Services are being provided immediately
prior to the Distribution Date and at a level of service substantially similar
to that provided immediately prior to the Distribution Date and (ii) the
Services will be available only for purposes of conducting the business of the
Service Recipient substantially in the manner it was conducted prior to the
Effective Time; provided, however, that nothing in this Agreement will require
the Service Provider to favor the Service Recipient over its other business
operations. All Services are provided on an “as is” basis, and L-3 is permitted
to modify all Services as it sees fit in the ordinary course of its business.

Section 3.03 Impracticability. The Service Provider shall not be required to
provide any Service to the extent the performance of such Service becomes
impractical due to cause or causes outside the reasonable control of the Service
Provider, including, without limitation, failure of the Service Recipient to
comply with Section 6.01, unfeasible technological requirements, or to the
extent the performance of such Services would require the Service Provider to
violate any applicable Law, or would result in the breach of any license,
Governmental Authorization or Contract (each, an “Impracticability”).

Section 3.04 Additional Resources. In accordance with Section 6.07 below and
except as specifically provided in a Transition Service Schedule for a specific
Service, in providing the Services, the Service Provider shall not be obligated
to: (a) hire any additional employees; (b) maintain the employment of any
specific employee; (c) purchase, lease or license any additional facilities,
equipment or software; or (d) pay any costs related to the transfer or
conversion of the Service Recipient’s data to the Service Provider or any
alternate supplier of Services.

 

4



--------------------------------------------------------------------------------

Section 3.05 Additional Services. The Transition Service Schedules may be
amended at any time by mutually agreed upon amendment of this Agreement to add
additional Services. The charges for such additional Services shall be as set
forth in the amended Transition Service Schedules.

ARTICLE IV

TERM

The term of this Agreement shall commence on the Distribution Date and end
18 months following the Distribution Date, unless earlier terminated under
Article VII (the “Term”, and the last day of the Term, the “Expiration Date”).
The Parties may agree on an earlier expiration date respecting a specific
Service by specifying such date on the Transition Service Schedule for that
Service. Services shall be provided up to and including the date set forth in
the applicable Transition Service Schedule, subject to earlier termination as
provided in Article VII. It shall be the sole responsibility of the Service
Recipient, upon and after expiration or early termination of this Agreement with
respect to a specific Service, to perform, render and provide for itself (or to
make arrangements with one or more Third Party service providers to perform,
render and provide) such Service, and to do all necessary planning and make all
necessary preparations in connection therewith.

ARTICLE V

COMPENSATION

Section 5.01 Charges for Services. The Service Recipient shall pay (a) the
Service Provider or (b) the Third Party service provider, as applicable, (i) the
Dollar value charges, or (ii) the charges determined by the method, in either
case, if any, set forth on the Transition Service Schedules for each of the
Services listed therein, or, if no such charges are specifically indicated
otherwise, by the Fair Market Value of the Services. If there is any
inconsistency between the Transition Services Schedule and this Section 5.01,
the terms of the Transition Service Schedule shall govern.

Section 5.02 Payment Terms. Except as otherwise specified in a Transition
Service Schedule, the Service Provider shall invoice the Service Recipient
monthly (or on such other basis as the Parties may mutually determine) for all
charges for Services to be paid to the Service Provider as set forth on the
Transition Service Schedules pursuant to this Agreement. Such invoices shall
generally identify the Services provided to the Service Recipient during the
preceding month and specify the Service fee applicable to each Service so
identified. Except as otherwise specified in a Transition Service Schedule, the
Service Recipient shall pay the Service Provider for all such Services within
30 days after receipt of an invoice therefor by wire transfer of immediately
available funds to the account designated by the Service Provider for this
purpose. Late payments shall bear interest at a rate per annum equal to the
Prime Rate plus 2.0%, calculated for the actual number of days elapsed, accrued
from and excluding the date on which such payment was due up to and including
the date of payment. Late payment for any Service provided hereunder shall
entitle Service Provider to suspend, at Service Provider’s sole discretion, the
provision of any or all Services to Service Recipient hereunder.

 

5



--------------------------------------------------------------------------------

Section 5.03 Taxes. The fees and charges payable by the Service Recipient under
this Agreement and set forth on the Transition Service Schedules shall be
exclusive of any Sales Taxes or excise Taxes or any customs or import charges or
duties or any similar charges or duties which may be imposed by any Governmental
Entity in connection with the purchase or delivery of the Services or materials
to the Service Recipient. The Service Recipient shall remit to the Service
Provider any Sales Taxes properly payable to the Service Provider pursuant to
this Agreement. Applicable Sales Taxes shall be indicated by the Service
Provider separately on all of the Service Provider’s invoices. The Parties shall
cooperate with each other to minimize any applicable Sales Taxes and each shall
provide the other with any reasonable certificates or documents which are useful
for such purpose.

Section 5.04 Records and Audits. Service Provider shall maintain detailed books
and records of the costs on which the fees charged to Service Recipient
hereunder have been based. Service Recipient shall have the right, at its sole
cost and expense, to have the applicable books and records of Service Provider
audited by a nationally recognized independent certified public accountant,
mutually selected by the Parties, under appropriate confidentiality provisions,
for the purpose of verifying the accuracy of all fees and out-of-pocket cost
calculations under this Agreement. Any such audit shall be conducted no more
than twice during the Term and shall be conducted upon at least thirty
(30) days’ advance notice during normal business hours and in a manner that does
not interfere unreasonably with Service Provider’s business. The results of any
such audit shall be binding on the Parties absent manifest error, and shall be
delivered in writing to each Party. Any underpayment or overbilling determined
by such audit shall promptly be paid by Service Recipient or refunded by Service
Provider, as applicable, plus interest at a rate of simple interest per annum
equal to the Applicable Rate, from the date of any such underpayment or
overbilling.

ARTICLE VI

GENERAL OBLIGATIONS

Section 6.01 Performance Metrics. Subject to Article III and any other term or
condition of this Agreement, each Party shall maintain sufficient resources to
perform their obligations hereunder. Any specific performance metrics for the
Service Provider or the Third Party service provider for a specific Service may
be set forth in the corresponding Transition Service Schedule. Where none is set
forth, the Service Provider shall (consistent with the other terms and
conditions of this Agreement) use Commercially Reasonable Efforts to provide
Services, or to cause the Services to be provided, in accordance with the
policies, procedures, service levels and practices in effect before the
Distribution Date and shall exercise the same care and skill as the Service
Provider exercises in performing similar services for itself. To the extent
within the possession and control of the Service Recipient, the Service
Recipient shall (i) provide, and shall cause the other relevant members of the
Engility Group to provide, the Service Provider, Third Party service provider
and/or Subcontractor with any and all information and documentation, and
(ii) take actions and make decisions in a timely manner, in each case sufficient
for the Service Provider to perform the Services it is obligated to perform
hereunder (and to perform its obligation to cause the Services to be provided,
where applicable) as they were performed before the Distribution Date and shall
make available, as reasonably requested by the Service Provider, sufficient
resources and timely decisions, approvals and acceptances in order that the
Service Provider may perform its obligations hereunder in a timely manner.

 

6



--------------------------------------------------------------------------------

Section 6.02 Disclaimer of Warranties. No Party makes any warranties or
conditions, express, implied, conventional or statutory, including but not
limited to, the implied warranties or conditions of merchantability, of quality
or fitness for a particular purpose, with respect to the Services or other items
or deliverables provided by it or any Third Party service provider.

Section 6.03 Transitional Nature of Services; Changes. The Parties acknowledge
the transitional nature of the Services and that the Service Provider may make
changes from time to time in the manner of performing the Services if the
Service Provider is making similar changes in performing similar services for
itself.

Section 6.04 Responsibilities for Errors; Changes. Except as set forth in
Article XIII, the Service Provider’s sole responsibility to the Service
Recipient:

(a) for material errors or omissions in Services, shall be to furnish correct
information, payment and/or adjustment in the Services, at no additional cost or
expense to the Service Recipient; provided, that the Service Provider must
promptly advise the Service Recipient of any such material error or omission of
which it becomes aware; and

(b) for failure to deliver any Service because of Impracticability, shall be to
use Commercially Reasonable Efforts, subject to Section 3.03, to make the
Services available or to resume performing the Services as promptly as
reasonably practicable.

Section 6.05 Cooperation and Consents. The Parties shall cooperate with each
other in all matters relating to the provision and receipt of Services. Such
cooperation shall include exchanging information, performing true-ups and
adjustments and obtaining all Third Party Consents, licenses or sublicenses
necessary to permit each Party to perform its obligations hereunder (including
by way of example, not by way of limitation, rights to use Third Party software
needed for the performance of Services). Pursuant to Section 10.03, the costs of
obtaining such Third Party Consents, licenses or sublicenses shall be borne by
the Service Recipient.

Section 6.06 Alternatives. If the Service Provider reasonably believes it is
unable to provide any Service because of a failure to obtain necessary Consents,
licenses or sublicenses pursuant to Section 6.05 or because of Impracticability,
the Parties shall reasonably and in good faith cooperate to determine the best
alternative approach. Until such alternative approach is found or the problem
otherwise resolved to the reasonable satisfaction of the Parties, the Service
Provider shall not be obligated to continue providing the Service. To the extent
an agreed upon alternative approach requires the occurrence of costs or
expenditures above and beyond that which is included in the Service Provider’s
charge for the Service in question, such additional costs and expenditures shall
be discussed between the Parties and, unless otherwise agreed, be borne by the
Service Recipient.

 

7



--------------------------------------------------------------------------------

Section 6.07 Personnel.

(a) Right to Designate and Change Personnel. The Service Provider will have the
right to designate which personnel it will assign to perform the Services. The
Service Provider also will have the right to remove and replace any such
personnel at any time or designate any of its Affiliates or a Subcontractor at
any time to perform the Services, pursuant to Article IX; provided, however,
that the Service Provider will use Commercially Reasonable Efforts to limit the
disruption to the Service Recipient in the transition of the Services to
different personnel or to a Subcontractor. In the event that personnel with the
designated level of experience are not then employed by the Service Provider,
the Service Provider will use Commercially Reasonable Efforts to provide such
personnel or Subcontractor personnel having an adequate level of experience;
provided, however, that the Service Provider will have no obligation to retain
any individual employee for the sole purpose of providing the applicable
Services.

(b) Financial Responsibility. The Service Provider will directly pay for all
personnel expenses, including wages, of its employees performing the Services.

(c) Service Managers and Service Recipient Representatives. During the Term of
this Agreement, the Parties will appoint (i) in the case of the Service
Provider, one of its employees (the “Service Manager”) for each Service as
indicated in each Transition Service Schedule who will have responsibility for
managing and coordinating the delivery of such Service and (ii) in the case of
the Service Recipient, one of its employees (the “Service Recipient
Representative”) for each Service as indicated in each Transition Service
Schedule who will have responsibility for managing and coordinating the Service
Recipient’s utilization of such Service. The Service Managers will coordinate
and consult with the Service Recipient Representatives. The Parties may, at
their discretion, select other individuals to serve in these capacities during
the Term of this Agreement upon providing notice to the other Party. For greater
certainty, a Service Manager or a Service Recipient Representative may serve as
such in respect of one or more Transition Service Schedules.

Section 6.08 Insurance. Each Party shall obtain and maintain at its own expense
insurance of the type generally maintained in the ordinary course of its
business. The Service Provider shall not be required to obtain and maintain any
particular insurance in relation to providing any Service.

ARTICLE VII

TERMINATION

Section 7.01 Termination. Service Recipient may terminate any Service, with or
without cause, at any time upon at least 60 days’ prior notice to the Service
Provider, except with respect to the Services described on Transition Service
Schedule No. 1 (Ethics Training Module System), No. 2 (Health/Welfare Plans),
No. 3 (Health/Welfare Services Support), No. 11 (File 2011 and 2012 Federal and
State Income Tax Return) and No. 12 (Travel Program), each of which Services
shall remain in effect until the termination date for such Service as indicated
on the applicable Transition Service Schedule. As soon as reasonably practicable
following receipt of any such early termination notice, the Service Provider
shall advise the Service Recipient as to whether termination of such Service
will (a) require the termination or partial termination of, or otherwise affect
the provision of, certain other Services or (b) result in any early termination

 

8



--------------------------------------------------------------------------------

costs, including those related to Subcontractors. In the event that such
termination is expected by the Service Provider to result in any early
termination costs, the Service Provider will provide to the Service Recipient
such information as it has reasonably available regarding the estimated amount
of such costs, which in the case of a Subcontractor may be based upon
information provided by such Subcontractor. Any early termination costs shall be
borne by the Service Recipient.

In addition, the Parties agree that either Party may terminate this Agreement
(and the corresponding Transition Service Schedule) with respect to a specific
Service upon providing notice to the other Party in the event that an Event of
Default occurs in relation to such other Party, and such termination shall take
effect immediately upon the non-defaulting Party providing such notice to the
other (except as otherwise specified in clause (c) below).

For the purposes of this Agreement, each of the following shall individually and
collectively constitute an “Event of Default”:

(a) in relation to the Service Recipient, if the Service Recipient defaults in
payment to the Service Provider of any payments which are due and payable by it
to the Service Provider pursuant to this Agreement, and such default is not
cured within 15 days following receipt by the Service Recipient of notice of
such default;

(b) either Party breaches any of its material obligations to the other Party
pursuant to this Agreement (other than as set out in paragraph (a) above), and
fails to cure it within 30 days after receipt of written notice from the
non-defaulting Party specifying the default in reasonable detail and demanding
that it be rectified; provided, that if such breach is not capable of being
cured within 30 days after receipt of such written notice and the Party in
default has diligently pursued efforts to cure the default within the 30 day
period, no Event of Default under this paragraph (b) shall occur; and provided,
further, that no failure of the Service Provider to provide any Services shall
constitute an “Event of Default” if such failure is a result of the Service
Recipient’s failure to comply with its obligations under the final sentence of
Section 6.01 in all respects; and

(c) either Party (i) is bankrupt or insolvent or takes the benefit of any
statute in force for bankrupt or insolvent debtors, or (ii) files a proposal or
takes any action or proceeding before any court of competent jurisdiction for
its dissolution, winding-up or liquidation, or for the liquidation of its
assets, or a receiver is appointed in respect of its assets, which order, filing
or appointment is not rescinded within 60 days.

Section 7.02 Survival. Notwithstanding the foregoing, in the event of any
termination or expiration with respect to one or more Services, but less than
all Services, this Agreement shall continue in full force and effect with
respect to any Services not terminated or expired. Section 5.04 and Articles
VII, X, XII, XIII and XV shall survive the termination or expiration of this
Agreement in accordance with its terms (where applicable).

Section 7.03 Payment. Immediately following the Expiration Date, the Service
Provider shall cease, or cause its Subcontractors to cease, providing the
Services, and the Service

 

9



--------------------------------------------------------------------------------

Recipient shall promptly pay or cause the other relevant members of the Engility
Group to which it belongs, to promptly pay all fees accrued pursuant to Article
V but unpaid to the Service Provider.

Section 7.04 User ID; Passwords. The Parties shall use Commercially Reasonable
Efforts upon the termination or expiration of this Agreement or of any specific
Service hereto to ensure that access by one Party to the other Party’s systems
is cancelled.

ARTICLE VIII

RELATIONSHIP BETWEEN THE PARTIES

The Service Provider is and will remain at all times an independent contractor
in the performance of all Services hereunder. In all matters relating to this
Agreement, the Service Provider will be solely responsible for the acts of its
employees and agents, and employees or agents of the Service Provider shall not
be considered employees or agents of the Service Recipient. Except as otherwise
provided herein, the Service Provider will not have any right, power or
authority to create any obligation, express or implied, on behalf of the Service
Recipient nor shall the Service Provider act or represent or hold itself out as
having authority to act as an agent or partner of the Service Recipient, or in
any way bind or commit the Service Recipient to any obligations. Nothing in this
Agreement is intended to create or constitute a joint venture, partnership,
agency, trust or other association of any kind between the Parties or Persons
referred to herein, and each Party shall be responsible only for its respective
obligations as set forth in this Agreement. Neither the Service Provider nor its
employees shall be considered an employee or agent of the Service Recipient for
any purpose, except as expressly agreed by the Parties. The Service Provider
shall have sole responsibility for the supervision, daily direction and control,
payment of salary (including withholding of income taxes and deductions at
source), worker’s compensation, disability benefits and the like of its
employees.

ARTICLE IX

SUBCONTRACTORS

The Service Provider may engage a “Subcontractor” to perform all or any portion
of the Service Provider’s duties under this Agreement. As used in this
Agreement, “Subcontractor” will mean any Person or entity engaged to perform
hereunder, other than employees of the Service Provider or its Affiliates.

ARTICLE X

INTELLECTUAL PROPERTY

Section 10.01 Allocation of Rights by Ancillary Agreements. This Agreement and
the performance of this Agreement will not affect the ownership of any patent,
trademark or copyright or other intellectual property rights allocated in the
Distribution Agreement or any of the Ancillary Agreements.

Section 10.02 Existing Ownership Rights Unaffected. Neither Party will gain, by
virtue of this Agreement, any rights of ownership of copyrights, patents, trade
secrets, trademarks or any other intellectual property rights owned by the
other.

 

10



--------------------------------------------------------------------------------

Section 10.03 Third Party Software. In addition to the consideration set forth
elsewhere in this Agreement, the Service Recipient shall also pay any amounts
(and applicable Sales Taxes) that are required to be paid to any licensors of
software that is used by the Service Provider (other than as a part of its
normal operations), to the extent that such software is used in connection with
the provision of any Service hereunder, and any amounts (and applicable Sales
Taxes) that are required to be paid by the Service Provider to any such
licensors to obtain the Consent of such licensors to allow the Service Provider
to provide any of the Services hereunder.

Section 10.04 Termination of Licenses. Any license granted hereunder by the
Service Provider shall terminate and be of no further force and effect upon the
expiration or early termination of this Agreement or the termination of the
particular Service associated with the granted license, if earlier.

ARTICLE XI

NO OBLIGATION

Neither Party assumes any responsibility or obligation whatsoever, other than
the responsibilities and obligations expressly set forth in this Agreement
(including the schedules hereto), in the Distribution Agreement or in a separate
written agreement between the Parties.

ARTICLE XII

CONFIDENTIALITY

Section 12.01 Confidentiality. The terms of the Confidentiality provisions set
forth in Article XI of the Distribution Agreement shall apply to all
Confidential Information disclosed in the course of the Parties’ interactions
under this Agreement. This Article XII sets out additional matters regarding
Confidential Information for the purposes of this Agreement.

Section 12.02 Permitted Purpose. The term “Permitted Purpose” means the
provision of a Service by the Service Provider or its Subcontractors to the
Service Recipient under this Agreement.

Section 12.03 Disclosure. The Service Provider and its Subcontractors may use
Confidential Information in connection with a Permitted Purpose; provided, that:

(a) the Service Provider shall not disclose any Confidential Information to any
employee of the Service Provider or to any of its Subcontractors who does not
have a need to know such Confidential Information in order to perform the
Permitted Purpose; and

(b) the Service Provider and its Subcontractors shall not use the Confidential
Information other than for such Permitted Purpose.

Section 12.04 Expiration of Confidentiality Provisions. The obligations of the
Parties under this Article XII shall expire on the third anniversary of the date
of this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE XIII

LIMITATION OF LIABILITY AND INDEMNIFICATION

Section 13.01 Indemnification. L-3 shall indemnify, defend and hold harmless
Engility, each other member of the Engility Group and each of their respective
directors, officers and employees, and each of the heirs, executors, trustees,
administrators, successors and assignors of any of the foregoing (collectively,
the “Engility Indemnified Parties”), from and against any and all Liabilities of
the Engility Indemnified Parties incurred by, borne by or asserted against any
of them directly resulting from any of the following items (without
duplication):

(a) the breach or the failure of performance by L-3 of any of the covenants,
promises, undertakings or agreements which it is obligated to perform under this
Agreement;

(b) death of or injury of any person whomsoever, including but not limited to
directors, officers, employees, servants or agents of Engility, of another
member of the Engility Group or contractors, resulting from the acts or
omissions of L-3 or its Affiliates under or in connection with this Agreement,
to the extent that such Liabilities are not covered by worker’s compensation;

(c) loss of, or damage to, or destruction of any property whatsoever, including
without limitation, property of Engility or of another member of the Engility
Group, resulting from the acts or omissions of L-3 or its Affiliates under or in
connection with this Agreement, to the extent such liabilities are not covered
by insurance; and

(d) any claim or assertion that the execution or performance by Engility of its
obligations under this Agreement violates or interferes with any contractual or
other right or obligation or relationship of L-3 to or with any other Person,

caused by, arising out of, or in any way related to this Agreement, but subject
however to the limitations of liability provided in Section 13.02 of this
Agreement.

Engility shall indemnify, defend and hold harmless L-3, its Subsidiaries and
each of their and its respective directors, officers and employees, and each of
the heirs, executors, trustees, administrators, successors and assignors of any
of the foregoing (collectively, the “L-3 Indemnified Parties”), from and against
any and all Liabilities of the L-3 Indemnified Parties incurred by, borne by or
asserted against any of them directly resulting from any of the following items
(without duplication):

(a) the breach or the failure of performance by Engility of any of the
covenants, promises, undertakings or agreements which it is obligated to perform
under this Agreement (including Engility’s failure to pay Third Party service
provider’s bills on a timely basis);

(b) death of or injury of any person whomsoever, including but not limited to
directors, officers, employees, servants or agents of L-3, its Subsidiaries or
its contractors, resulting from the acts or omissions of Engility or its
Affiliates under or in connection with this Agreement, to the extent that such
Liabilities are not covered by worker’s compensation;

 

12



--------------------------------------------------------------------------------

(c) loss of, or damage to, or destruction of any property whatsoever, including
without limitation, property of L-3 or of any of its Subsidiaries, resulting
from the acts or omissions of Engility or its Affiliates under or in connection
with this Agreement, to the extent such liabilities are not covered by
insurance; and

(d) any claim or assertion that the execution or performance by L-3 of its
obligations under this Agreement violates or interferes with any contractual or
other right or obligation or relationship of Engility to or with any other
Person,

caused by, arising out of, or in any way related to this Agreement, but subject
however to the limitations of liability provided in Section 13.02 of this
Agreement.

Section 13.02 Limitation of Liability. Notwithstanding anything to the contrary
herein, the total aggregate liability of the Service Provider to the Service
Recipient for all events, acts or omissions of the Service Provider under or in
connection with this Agreement or the Services provided by the Service Provider
hereunder, whether based on an action or claim in contract, warranty, equity,
negligence, tort or otherwise, shall not exceed an amount equal to the the
greater of (i) $250,000 and (ii) solely in the case of gross negligence by the
Service Provider (but for the sake of clarity, not any Third Party) in the
performance of its obligations hereunder, the amount that the Service Recipient
has actually paid the Service Provider for such Services under this Agreement.

In no event shall a Party or any Subsidiary or Affiliate of that Party be liable
to any member of the other Party or any Subsidiary or Affiliate of the other
Party for any special, consequential, indirect, collateral, incidental or
punitive damages, lost profits, or failure to realize expected savings, or other
commercial or economic loss of any kind, however caused and on any theory of
liability (including negligence), arising in any way out of this Agreement,
whether or not such Person has been advised for the possibility of any such
damages.

Section 13.03 Provisions Applicable with respect to Indemnification Obligations.
Article VI of the Distribution Agreement shall apply mutatis mutandis with
respect to any Liability subject to indemnification or reimbursement pursuant to
this Article XIII.

ARTICLE XIV

ASSIGNMENT

Section 14.01 Prohibition of Assignment. Neither Party shall assign or transfer
this Agreement, in whole or in part, or any interest or obligation arising under
this Agreement except as permitted by Section 6.07(a) and Section 14.02, without
the prior written consent of the other Party.

Section 14.02 Assignment to L-3. L-3 may elect to have one or more of its
Subsidiaries or Affiliates assume the rights and obligations of L-3 under this
Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE XV

MISCELLANEOUS

Section 15.01 Notices. All notices and other communications hereunder shall be
given in the manner set forth in Section 13.02 of the Distribution Agreement.

Section 15.02 Governing Law; Jurisdiction. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of New York, without
regard to the conflicts of law rules of such state. Each of the Parties
(a) consents to submit itself to the personal jurisdiction of the courts of the
State of New York or any federal court with subject matter jurisdiction located
in the Southern District of New York (and any appeals court therefrom) in the
event any dispute arises out of this Agreement or any Ancillary Agreement or any
transaction contemplated hereby or thereby, (b) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court and (c) agrees that it will not bring any action
relating to this Agreement or any Ancillary Agreement or any transaction
contemplated hereby or thereby in any court other than such courts.

Section 15.03 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 15.03.

Section 15.04 Judgment Currency. The obligations of the Service Recipient to
make payments hereunder shall not be discharged by an amount paid in any
currency other than Dollars, whether pursuant to a court order or judgment or
arbitral award or otherwise, to the extent that the amount so paid upon
conversion to Dollars and transferred to an account indicated by the Service
Provider under normal banking procedures does not yield the amount of Dollars
due; and the Service Recipient, as a separate obligation and notwithstanding any
such judgment, agrees to indemnify the Service Provider against, and to pay to
the Service Provider on demand, in Dollars, any difference between the sum
originally due in Dollars and the amount of Dollars received upon any such
conversion and transfer.

Section 15.05 Entire Agreement. This Agreement, the other Ancillary Agreements,
the Distribution Agreement and exhibits, schedules and appendices hereto
(including the Transition Services Schedules) and thereto, and the specific
agreements contemplated herein or thereby, contain the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter. No agreements
or understandings exist between the Parties other than those set forth or
referred to herein or therein.

 

14



--------------------------------------------------------------------------------

Section 15.06 Conflicts. In case of any conflict or inconsistency between this
Agreement and the Distribution Agreement with respect to the Services, this
Agreement shall prevail. In case of any conflict or inconsistency between the
terms and conditions of this Agreement (excluding, for the purpose of this
Section 15.06, any Transition Service Schedule thereto) and the terms of any
Transition Service Schedule, the provisions of the Transition Service Schedule
shall prevail.

Section 15.07 Force Majeure. No Party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from superior force (“Force Majeure”)
or any act, occurrence or omission beyond its reasonable control, such as fires,
explosions, accidents, strikes, lockouts or labor disturbances, floods,
droughts, earthquakes, epidemics, seizures of cargo, wars (whether or not
declared), civil commotion, acts of God or the public enemy, action of any
government, legislature, court or other Governmental Entity, action by any
authority, representative or organization exercising or claiming to exercise
powers of a government or Governmental Entity, compliance with applicable Law,
blockades, power failures or curtailments, inadequacy or shortages or
curtailments or cessation of supplies of raw materials or other supplies,
failure or breakdown of equipment of facilities or, in the case of computer
systems, any failure in electrical or air conditioning equipment (a “Force
Majeure Event”). If a Force Majeure Event has occurred and its effects are
continuing, then, upon notice by the Party who is delayed or prevented from
performing its obligations to the other Party (i) the affected provisions or
other requirements of this Agreement shall be suspended to the extent necessary
during the period of such disability, (ii) the Party which is delayed or
prevented from performing its obligations by a Force Majeure Event shall have
the right to apportion its Services in an equitable manner to all users and
(iii) such Party shall have no liability to the other Party or any other Person
in connection therewith. The Party which is delayed or prevented from performing
its obligations by the Force Majeure Event shall resume full performance of this
Agreement as soon as reasonably practicable following the cessation of the Force
Majeure Event (or the consequences thereof).

Section 15.08 Amendment and Waiver. This Agreement may not be altered or
amended, nor may any rights hereunder be waived, except by an instrument in
writing executed by the Parties. No waiver of any terms, provision or condition
of or failure to exercise or delay in exercising any rights or remedies under
this Agreement, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, provision,
condition, right or remedy or as a waiver of any other term, provision or
condition of this Agreement.

Section 15.09 Further Assurances. Each Party agrees to use Commercially
Reasonable Efforts to execute any and all documents and to perform such other
acts as may be necessary or expedient to further the purposes of this Agreement
and the relations contemplated hereby. Without limiting the foregoing and the
provisions of the Distribution Agreement, each Party shall make available during
normal business hours for inspection and copying by the other Party and such
other Persons as the other Party shall designate in writing, all books and
records in the possession which relate to the Services and which are necessary
to confirm the said Party’s compliance with its obligations under this
Agreement.

 

15



--------------------------------------------------------------------------------

Section 15.10 Severability. The provisions of this Agreement are severable and
should any provision hereof be void, voidable or unenforceable under any
applicable Law, such provision shall not affect or invalidate any other
provision of this Agreement, which shall continue to govern the relative rights
and duties of the Parties as though such void, voidable or unenforceable
provision were not a part hereof.

Section 15.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same Agreement.

[Remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

L-3 COMMUNICATIONS CORPORATION By:  

/s/ Steven M. Post

  Name:   Steven M. Post   Title:   Senior Vice President ENGILITY CORPORATION
By:  

/s/ Thomas O. Miiller

  Name:   Thomas O. Miiller   Title:   Senior Vice President, General Counsel
and Corporate Secretary

[Signature Page to Engility Transition Services Agreement]



--------------------------------------------------------------------------------

   

General Description of Service

  

Service Provider/L-3 -

Point of Contact

  

Service Recipient/
Engility -

Point of Contact

  

Transition Term
Expiration Date for
Applicable Service

  

Pricing

  

Additional Information

1

 

Ethics Training Module System

Third Party service provider: SAI Global

 

Service Provider will provide Service Recipient with a set of 4 master discs
containing the SAI training module content licensed by the Service Provider for
use by the Service Recipient until the Transition Term Expiration Date for this
Service.

  

L-3 Communications Corporation

Service Manager: Kathy Press

Address: 600 Third Ave, New York, NY 10016

Phone: (212) 805-5712

Fax: (212) 805-5602

E-mail: Kathy.Press@L-3com.com

  

Engility Corporation

Representative: Cristina Potter

Address: 3750 Centerview Drive Chantilly, VA 20151

Phone: (703) 375-6512

Fax: (703) 708-5703

E-mail: Cristina.Potter@Engilitycorp.com

   12/31/2012    $3,766.00 per month will be billed by L-3 to Engility.*   
Service Recipient may use training content on their existing tracking and
reporting system(s) for the remainder of 2012 (after which time, use of training
content shall cease). Service Provider will not be responsible to support or
host this training for Service Recipient.

2

 

Health/Welfare Plans

Third Party service providers: Aetna, Blue Cross Blue Shield, Kaiser Permanente,
HMSA, Empathia, Wells Fargo, Gallagher Benefit Services, Executive Health, SHPS,
Active Health, Onsite Wellness, Pathfinder Health, WageWorks, VSP, ASI, Marsh
Voluntary Benefits, Zurich, HDMS, Aetna International, Chartis, Mitchell
Silverberg and Knupp LLP, Sibson MGC Workers’ Compensation Matters: ACE,
Chartis, ESIS, Zurich

  

L-3 Communications Corporation

Service Manager for Health/Welfare Plans: Sabina Marotta

Address: 600 Third Ave, New York, NY 10016

Phone: (212) 805-5371

Fax: (212) 805-5333

E-mail: Sabina.Marotta@L-3com.com

Service Manager for Workers’ Compensation: Al Blake

Address: 600 Third Ave, New York, NY 10016

Phone: (858) 694-7908

Fax: (858) 694-7906

E-mail: Al.Blake@L-3com.com

  

Engility Corporation

Representative: Tom Murray/Debra Bosman

Address: 3750 Centerview Drive

Chantilly, VA 20151

Phone: (703) 375-6481

Fax: (703) 390-8375

E-mail: Tom.Murray@Engilitycorp.com

   12/31/2012 (except for IBNR and Workers’ Compensation matters which may
extend beyond this date until claims run out)    Estimated to be approximately
$4,231,897.00 per month based on section 4.a-m of attached Schedule 2.a. Actual
monthly pricing will be billed by L-3 to Engility.* Additionally, Engility shall
reimburse L-3 for any and all costs and expenses incurred by L-3 in connection
with workers’ compensation claims related to past or present employees of
Engility or any of Engility’s affiliates or their predecessor companies. See
Attachment C to Schedule 2.a for a general description of workers’ compensation
coverage and services. Actual monthly pricing for workers’ compensation charges
will be billed by L-3 to Engility.*    As set forth on attached Schedule 2.a:
Health & Welfare Schedule

3

 

Health/Welfare Services Support

Third Party service provider: Xerox

  

L-3 Communications Corporation

Service Manager: Sabina Marotta

Address: 600 Third Ave, New York, NY 10016

Phone: (212) 805-5371

Fax: (212) 805-5333

E-mail: Sabina.Marotta@L-3com.com

  

Engility Corporation

Representative: Tom Murray/Debra Bosman

Address: 3750 Centerview Drive

Chantilly, VA 20151

Phone: (703) 375-6481

Fax: (703) 390-8375

E-mail: Tom.Murray@Engilitycorp.com

   12/31/2012    Estimated to be approximately $41,730.00 per month based on
section 4.a-m of attached Schedule 2.a. Actual monthly pricing will be billed by
L-3 to Engility.*    As set forth on attached schedule 2.a: Health & Welfare
Schedule

4

 

Email Forwarding Service

 

Service Provider currently provides Service Recipient with email services for
Service Recipient domains. Service Provider will continue to forward emails from
legacy Service Provider email addresses to new Service Recipient email addresses
until the Transition Term Expiration Date for this Service.

  

L-3 Communications Corporation

Service Manager: Steve Davidson

Address: 1 Federal St, Camden, NJ 08102

Phone: (856) 338-2331

Fax: (856) 338-4418

E-mail: Stephen.Davidson@L-3com.com

  

Engility Corporation

Representative: Paul Hibbs

Address: 3750 Centerview Drive, Chantilly, VA 20151

Phone: (703) 375-6576

Fax: (703) 708-5702

E-mail: Paul.Hibbs@Engilitycorp.com

   2 months from Distribution Date    No charge for this Service during stated
transition term.   

5

 

Utilization of Service Provider’s IP Addresses

(148.104.32.0; 166.20.95.0/24; 166.20.96.0/24; 166.20.108.0/23; 166.20.117.0/24;
166.20.118.0/23; 166.20.120.0/24; 166.20.128.0/23; 166.20.130.0/24;
166.20.131.0/24; 166.20.132.0/23; 166.20.188.0/22; 166.20.208.0/23;
166.20.220.0/23; 148.104.96.0/20; 166.20.93.0/24; 166.20.192.0/20;
166.20.222.0/24; 141.199.120.0/22; 141.199.125.0/24; 141.199.126.0/23;
141.199.128.0/20; 141.199.145.0/24; 141.199.146.0/23; 141.199.148.0/23;
141.199.152.0/23; 141.199.155.0/24; 141.199.156.0/24)

 

Service Provider currently provides Service Recipient with IP address space and
will continue to do so until the Transition Term Expiration Date for this
Service.

  

L-3 Communications Corporation

Service Manager: Steve Davidson

Address: 1 Federal St, Camden, NJ 08102

Phone: (856) 338-2331

Fax: (856) 338-4418

E-mail: Stephen.Davidson@L-3com.com

  

Engility Corporation

Representative: Paul Hibbs

Address: 3750 Centerview Drive, Chantilly, VA 20151

Phone: (703) 375-6576

Fax: (703) 708-5702

E-mail: Paul.Hibbs@Engilitycorp.com

   6 months from Distribution Date    No charge for this Service during stated
transition term.    On Distribution Date, Service Recipient will ensure that
these address are only used internal to their business. Service Recipient must
discontinue their use at the end of the transition term.



--------------------------------------------------------------------------------

    

General Description of Service

  

Service Provider/L-3 -

Point of Contact

  

Service Recipient/Engility -

Point of Contact

  

Transition Term
Expiration Date for
Applicable Service

  

Pricing

  

Additional
Information

6   

Telecommunication Services

Third Party service provider: AT&T Wireless

 

L-3 has established pricing agreements for telecommunication services which the
Service Recipient utilizes. L-3 will continue to provide use of established
pricing to the Service Recipient after the Distribution Date until the
Transition Term Expiration Date for this Service.

  

L-3 Communications Corporation

Service Manager: Steve Davidson

Address: 1 Federal St., Camden, NJ 08102

Phone: (856) 338-2331

Fax: (856) 338-4418

E-mail: Stephen.Davidson@L-3com.com

  

Engility Corporation

Representative: Paul Hibbs

Address: 3750 Centerview Drive, Chantilly, VA 20151

Phone: (703) 375-6576

Fax: (703) 708-5702

E-mail: Paul.Hibbs@Engilitycorp.com

   3/27/2013    Estimated to be approximately $34,038.00 per month based on
historical monthly costs. Actual monthly charges will be billed directly by
Third Party service provider to Engility.    Service Recipient may discontinue
use of this service at any time by notifying telecommunications provider of
discontinuance. Upon Expiration Date or discontinuance by Service Recipient,
Service Recipient will be removed from L-3’s contract with Third Party Service
provider. 7   

Wire Line Voice and Data

Third Party service provider: AT&T

 

L-3 has established pricing agreements for telecommunication services which the
Service Recipient utilizes. L-3 will continue to provide use of established
pricing to the Service Recipient after the Distribution Date until the
Transition Term Expiration Date for this Service.

  

L-3 Communications Corporation

Service Manager: Steve Davidson

Address: 1 Federal St., Camden, NJ 08102

Phone: (856) 338-2331

Fax: (856) 338-4418

E-mail: Stephen.Davidson@L-3com.com

  

Engility Corporation

Representative: Paul Hibbs

Address: 3750 Centerview Drive, Chantilly, VA 20151

Phone: (703) 375-6576

Fax: (703) 708-5702

E-mail: Paul.Hibbs@Engilitycorp.com

   6/1/2013    Estimated to be approximately $253,294.00 per month based on
historical monthly costs. Actual monthly charges will be billed directly by
Third Party service provider to Engility.    Service Recipient may discontinue
use of this service at any time by notifying telecommunications provider of
discontinuance. Upon Expiration Date or discontinuance by Service Recipient,
Service Recipient will be removed from L-3’s contract with Third Party Service
provider and all services will be terminated/ disconnected. 8   

Telecommunication Services

Third Party service provider: Verizon Wireless

 

L-3 has established pricing agreements for telecommunication services which the
Service Recipient utilizes. L-3 will continue to provide use of established
pricing to the Service Recipient after the Distribution Date until the
Transition Term Expiration Date for this Service.

  

L-3 Communications Corporation

Service Manager: Steve Davidson

Address: 1 Federal St., Camden, NJ 08102

Phone: (856) 338-2331

Fax: (856) 338-4418

E-mail: Stephen.Davidson@L-3com.com

  

Engility Corporation

Representative: Paul Hibbs

Address: 3750 Centerview Drive, Chantilly, VA 20151

Phone: (703) 375-6576

Fax: (703) 708-5702

E-mail: Paul.Hibbs@Engilitycorp.com

   11/30/2012    Estimated to be approximately $171,199.00 per month based on
historical monthly costs. Actual monthly charges are expected to be billed
directly by Third Party service provider to Engility.    Service Recipient may
discontinue use of this service at any time by notifying telecommunications
provider of discontinuance. Upon Expiration Date or discontinuance by Service
Receipient, Service Recipient will be removed from L-3’s contract with Third
Party Service provider. 9   

Telecommunication Services

Third Party service provider: T-Mobile

 

L-3 has established pricing agreements for telecommunication services which the
Service Recipient utilizes. L-3 will continue to provide use of established
pricing to the Service Recipient after the Distribution Date until the
Transition Term Expiration Date for this Service.

  

L-3 Communications Corporation

Service Manager: Steve Davidson

Address: 1 Federal St, Camden, NJ 08102

Phone: (856) 338-2331

Fax: (856) 338-4418

E-mail: Stephen.Davidson@L-3com.com

  

Engility Corporation

Representative: Paul Hibbs

Address: 3750 Centerview Drive, Chantilly, VA 20151

Phone: (703) 375-6576

Fax: (703) 708-5702

E-mail: Paul.Hibbs@Engilitycorp.com

   12/31/2012    Estimated to be approximately $11,239.00 per month based on
historical monthly costs. Actual monthly charges will be billed directly by
Third Party service provider to Engility.    Service Recipient may discontinue
use of this service at any time by notifying telecommunications provider of
discontinuance. Upon Expiration Date or discontinuance by Service Receipient,
Service Recipient will be removed from L-3’s contract with Third Party Service
provider. 10   

Telecommunication Services

Third Party service provider: Sprint

 

L-3 has established pricing agreements for telecommunication services which the
Service Recipient utilizes. L-3 will continue to provide use of established
pricing to the Service Recipient after the Distribution Date until the
Transition Term Expiration Date for this Service.

  

L-3 Communications Corporation

Service Manager: Steve Davidson

Address: 1 Federal St, Camden, NJ 08102

Phone: (856) 338-2331

Fax: (856) 338-4418

E-mail: Stephen.Davidson@L-3com.com

  

Engility Corporation

Representative: Paul Hibbs

Address: 3750 Centerview Drive, Chantilly, VA 20151

Phone: (703) 375-6576

Fax: (703) 708-5702

E-mail: Paul.Hibbs@Engilitycorp.com

   6 months from Distribution Date    Estimated to be approximately $29,492.00
per month based on historical monthly costs. Actual monthly charges will be
billed directly by Third Party service provider to Engility.    Service
Recipient may discontinue use of this service at any time by notifying
telecommunications provider of discontinuance. Upon Expiration Date or
discontinuance by Service Receipient, Service Recipient will be removed from
L-3’s contract with Third Party Service provider.



--------------------------------------------------------------------------------

    

General Description of Service

  

Service Provider/L-3 -

Point of Contact

  

Service Recipient/Engility -

Point of Contact

  

Transition Term
Expiration Date for
Applicable Service

  

Pricing

  

Additional Information

11

  

File 2011 and 2012 Federal and State Income Tax Returns

 

Includes the following services:

 

•     Service Recipient’s federal tax returns for 2011 tax year and stub period
from 1/1/12 to Distribution Date.

 

•     Service Recipient’s state tax returns for 2011 and stub period returns
from 1/1/12 to Distribution Date.

  

L-3 Communications Corporation

Service Manager: Larry Van Blerkom

Address: 600 Third Ave, New York, NY, 10016

Phone: (212) 805-5357

Fax: (212) 682-7959

E-mail: Lawrence.VanBlerkom@L-3com.com

  

Engility Corporation

Representative: Mike Alber

Address: 3750 Centerview Drive, Chantilly, VA 20151

Phone: (703) 375-6409

Fax: (703) 708-5703

E-mail: Mike.Alber@Engilitycorp.com

   10/15/2013    Estimated to be approximately $216,430.00 based on historical
costs. Actual charges will be billed by L-3 to Engility.    As set forth in the
Tax Matters Agreement. This Service does not include the following services for
2011 and 2012: preparation of estimated tax payments or other potential
quarterly tax compliance-related tasks.

12

  

Travel Program

Third Party service provider:

AMEX - Travel Services

L-3 currently has established pricing agreements with American Express Travel,
and with airline, hotel, Hertz Rent-A-Car and other vendors. L-3 will continue
to provide use of established pricing to the Service Recipient after the
Distribution Date until the Transition Term Expiration Date for this Service.

  

L-3 Communications Corporation

Service Manager: Doug Schneider

Address: 600 Third Ave, New York, NY 10016

Phone: (212) 805-5609

Fax: (212) 805-5602

E-mail: Doug.Schneider@L-3com.com

  

Engility Corporation

Representative: Michael Dallara

Address: 3750 Centerview Drive, Chantilly VA 20151

Phone: (703) 375-6581

Fax: (703) 708-5703

E-mail: Michael.Dallara@Engilitycorp.com

   12/31/2013    Estimated to be approximately $104,011.00 per month based on
historical monthly costs for services described in attached schedule 12.a.
Actual monthly charges are expected to be billed by L-3 to Engility.*   

Engility must follow L-3 travel policies and procedures. Any changes Engility
wants to make that may impact travel supplier agreements must be pre-approved by
L-3 in writing if acceptable to L-3 in its sole discretion.

 

Additional information is set forth on attached schedule 12.a: Travel Services.

13

  

Taleo usage rights and L-3 application administration

Third Party service provider: Taleo

 

Third Party service provider will provide separate instance of system for
Service Recipient’s use after the Distribution Date until the Transition Term
Expiration Date for this Service. L-3 will provide system administrative
services in support of the Service Recipient, including maintenance of master
data, user and permission management and primary interface to Taleo for service
issues.

  

L-3 Communications Corporation

 

•     Contractual contact: Erin Pfarner

 

Address: 2116 Arlington Downs Road, Arlington, TX 76011

Phone: (817) 619-4721

Fax: n/a

E-mail: Erin.Pfarner@L-3com.com

 

•     Functional contact: Marissa Daly

 

Address: 600 Third Ave, New York, NY 10016

Phone: (212) 805-5316

Fax: n/a

E-mail: Marissa.Daly@L-3com.com

  

Engility Corporation

Representative: Tom Murray

Address: 3750 Centerview Drive, Chantilly, VA 20151

Phone: (703) 375-6481

Fax: (703) 390-8375

E-mail: Tom.Murray@Engilitycorp.com

   5/30/2013    $54,900.00 for Service Recipient’s right to use the Taleo System
will be billed by L-3 to Engility.* L-3 system administration services will be
invoiced to Engility at cost under the Transitional Consulting Services
(Item 14) on this schedule.    If this Service is terminated early, the
$54,900.00 shall be payable by Service Recipient as an early termination fee.

14

  

Transitional Consulting Services

 

Various L-3 employees may be requested by Engility to provide consulting time in
order to assist with transition until the Transition Term Expiration Date for
this Service.

  

L-3 Communications Corporation

 

•     Operational contacts: Various employees with subject matter knowledge

 

•     Organizational contact: Kristin Courcy

 

Address: 600 Third Ave., New York, NY 10016

Phone: (212) 805-5426

Fax: (212) 805-5602

E-mail: Kristin.Courcy@L-3com.com

  

Engility Corporation

 

•     Operational contacts: Various employees who require subject matter
knowledge

 

•     Organizational contact: Michael Dallara

 

Address: 3750 Centerview Drive, Chantilly, VA 20151

Phone: (703) 375-6581

Fax: (703) 708-5703

E-mail: Michael.Dallara@Engilitycorp.com

   12/31/2013    From Distribution Date - Sept. 30, 2012: cost From Oct. 1, 2012
- Dec. 31, 2013: cost + 10%. To be billed directly by L-3 to Engility.    Cost =
aggregate total of all consultants’ hourly rates + fringe rate of 55%.

 

* Pursuant to Article XIII of the Agreement, Engility will promptly indemnify
L-3 for all costs and expenses to L-3 associated with Engility’s failure to pay
any fees or pass through fees owed to a Third Party service provider in a timely
manner.



--------------------------------------------------------------------------------

Health and Welfare Plan Administration

Schedule 2.a

Description of service as of Distribution Date – December 31, 2012:

L-3 will provide continuation of coverage and administrative support for insured
and self-insured benefit plans and other Health & Welfare programs as follows:

 

  1. Medical (including Incentive Credit Accounts) and Prescription Drugs
(including mail order Rx fulfillment)

 

  2. Dental

 

  3. Vision

 

  4. Short term disability (including state statutory plans)

 

  5. Long term disability (separate Engility contract with Aetna as of July 1,
2012)

 

  6. Basic Life and Basic Accidental Death and Dismemberment insurance

 

  7. Employee assistance program (Empathia)

 

  8. COBRA (SHPS)

 

  9. Flexible spending accounts (FSA) (Wageworks)

 

  10. Commuter benefits (pre-tax and post-tax) (Wageworks)

 

  11. Voluntary plans through Marsh@Work Solutions (GUL; LTC; VAD&D; Group
Legal; Group auto/home)

 

  12. TALX

During the Transition Period, L-3 shall provide the following services:

 

1. Engility employees will have continued use of the L-3 Benefit Center (XEROX)
including but not limited to website, customer service, eligibility, employee
and dependent enrollments, qualifying family status changes, etc.

 

2. Engility HR Representatives will be able to process post-closing employment
activity such as new hires, terminations, employee transfers etc.

 

3. XEROX will continue to process and transmit (where applicable) all vendor
interface files for employee eligibility, employee data changes, terminations,
etc. including preparation of required monthly insured premium statements,
self-insured ASO statements and invoices for any other health and welfare
administrative costs incurred by L-3 on behalf of Engility throughout the HR
Transition Services period (see Attachment B for file feed details).

 

4. L-3 will invoice and Engility will reimburse L-3 for costs and services
provided as follows (see Attachment A for additional information):

 

  a. Self-insured medical/Rx, dental and vision coverage – During the Transition
Period, Engility will be billed on an actual administrative fees and claims paid
basis for all Engility medical/Rx claims below the Stop-Loss point
($150,000). Engility will be billed for all claims paid on or after the first of
the month following spin date regardless of incurred date; this includes claims
incurred before the end of the Transition Period (December 31, 2012) and
presented for payment after January 1, 2013 (run-out claims). The current
accrual payment and charge back process will continue in place for the full spin
month.

 

1



--------------------------------------------------------------------------------

  b. SCA employees covered under the L-3 SCA VEBA will no longer be covered
within the SCA VEBA as of midnight of the day prior to July 1, 2012. SCA VEBA
claims incurred prior to July 1, 2012, and presented for payment after July 1,
2012 will continue to be paid from the SCA VEBA and not charged back to
Engility. These employees will be eligible for new fully insured medical/Rx,
dental and vision plans as of July 1, 2012.

 

  c. Fully insured coverage – billed on a premium rate basis for fully insured
medical/Rx, dental, vision, basic life and AD&D, short term disability,
long-term disability and any other similar plans invoiced to L-3 on behalf of
Engility employees commencing with the first full month after spin date.

 

  d. Other vendor and/or administrative services – billed on an administrative
fees paid basis commencing with the first full month after spin date.

 

  e. FSA administration (HCRA & DCRA) will continue to be handled by L-3’s
vendor – Wageworks. Payroll deductions for FSA contributions will be processed
by Engility payroll (Ceridian) through the Transition Period. Engility will
retain deducted FSA contributions and L-3 will bill Engility for FSA claims and
administrative expense for all 2012 claims submitted through March 31, 2013.

 

  f. Incentive Credit Accounts (ICA) associated with the Aetna POS II and Blue
Cross EPO will continue to be handled by L-3’s vendor, Wageworks. WageWorks ICA
fund balances in WageWorks accounts as of December 31, 2012 will be used to pay
for claims incurred prior to January 1, 2013 (run out claims). Engility will be
billed by L-3 for ICA credits paid to employees and WageWorks’ administration
fees. Remaining outstanding notional ICA balance information will be transferred
to Engility employees who continue enrollment in incentive credit eligible plans
by WageWorks on or shortly after April 1, 2013. Notional ICA fund balance
information will also be transmitted to Aetna on or shortly after April 1, 2013
for those employees who switch to the Aetna HealthFund (AHF) as of January 1,
2013.

 

  g. Aetna HealthFund HRA balances remaining as of December 31, 2012, if any,
will be used to pay for claims incurred prior to January 1, 2013 (run out
claims). Aetna will transfer remaining 2012 notional HRA balances to Engility
employees who continue enrollment in the AHF plans on or shortly after April 1,
2013. Balances are not transferred for employees who leave the AHF to enroll in
a different Engility plan (e.g. Aetna POS II, Blue Cross EPO).

 

  h. Commuter expense benefits will continue to be handled by L-3’s vendor –
WageWorks. Payroll deductions for pre and post tax contributions will be
processed by Engility’s payroll vendor for the entire Transition Period.
Engility will retain contributions and be billed by L-3 Corporate for claims and
administrative expense.

 

  i. Voluntary Benefits Plans – Group Universal Life (GUL), Long Term Care
insurance (LTC), Voluntary AD&D(VADD), Group legal and Group Home/Auto premiums
will be payroll deducted by Engility’s Payroll Center. Administrative and
customer services currently provided by L-3’s Voluntary Plans administrator –
Marsh@Work Solutions will also continue through the Transitional Services
Period.

 

2



--------------------------------------------------------------------------------

  j. During the transition period, short-term disability coverage and
administration will be provided by L-3 as currently administered. Long-term
disability coverage resulting from a disability that occurs prior to July 1,
2012 will be provided by L-3. Long-term disability coverage resulting from a
disability that occurs on or after July 1, 2012 will be insured under an
Engility LTD plan with Aetna that became effective July 1, 2012.

 

  k. COBRA coverage for employees who are terminated (or otherwise have a COBRA
“qualifying event”) prior to July 18, 2012 will be provided by L-3 for the
duration of the applicable COBRA period. COBRA coverage for employees who are
terminated (or otherwise have a COBRA “qualifying event”) on or after July 18,
2012 will be provided by L-3 until December 31, 2012, at which point they will
receive the required HIPAA Notice of Credible Coverage.

 

  l. Engility will be billed the current Benefit Overhead Charge (BOC) of $8.00
per “benefit eligible” employee per month during the transition period,
including employees on COBRA who are terminated (or otherwise have a COBRA
“qualifying event”) on or after July 18, 2012. This fee covers outside vendor
costs including EAP, COBRA administration, L-3 ERISA attorney fees, annual
enrollment communications, etc. Engility will not be billed a current Benefit
Overhead Charge for employees on COBRA who are terminated (or otherwise have a
COBRA “qualifying event”) prior to July 18, 2012; provided, that all COBRA
premiums paid by such employees shall be directed to L-3.

 

  m. Engility will be billed for consulting time spent by L-3 Corporate staff
associated with oversight and administration of Engility plans after the
spin-date.

 

5. Effective with the Closing Date, Business Travel and Accident coverage (BTA),
Unemployment and ISOS coverage is excluded from this agreement and will be
insured and managed by Engility. See Attachment C for additional information
regarding Workers’ Compensation.

 

6. Effective with the Closing Date, Engility will have entered into its own
contract with TALX for state unemployment eligibility/benefit administration and
employment verifications. Engility via their Ceridian payroll will provide TALX
with appropriate payroll data. Separation costs incurred with TALX for setting
up Engility will be borne by L-3.

 

7. Effective with the end date of the Transition Period, December 31, 2012, L-3
will cease to have any responsibility to provide health care benefits to
Engility except for processing and billing for run-out claims.

All Health & Welfare transition benefits will end on December 31, 2012.

 

3



--------------------------------------------------------------------------------

Attachment A to Health and Welfare Plan Administration Schedule 2.a

Provider:

Organization: L-3 Human Resources – Benefits

 

Address:    L-3 Communications    600 Third Avenue    New York New York 10016
Contact:    Poppy-Anne Koch    Director, Health and Welfare plans Phone:   
858.552.9507 Email:    Poppy-Anne.Koch@l-3com.com

Receiver:

 

Organization: Engility Address:    Contact:    Debra Bosman    Benefits Director
Phone:    703-375-6443 Confidential Fax:    703-995-4506 Confidential Fax Email:
   Debra.Bosman@l-3com.com

Basis for cost:

Other than the costs identified on this schedule, both L-3 and Engility will pay
their respective costs in supporting the migration of Engility off of L-3
business infrastructure including but not limited to conversion efforts and
knowledge transfer.

See attached schedule for Health and Welfare costs and respective start-up and
on-going fees.

Benefit/Vendor Costs:

L-3 will bill Engility for all health and welfare plan costs (insured plan
premiums, self-insured plan claims and fees, administrative vendor fees) on a
mutually agreeable payment schedule with Engility.

Estimated cost:

See Basis for Cost above and in the schedule below

 

Term of service:    Through December 31, 2012 (except for administration of
run-out associated with run-out claims).

 

4



--------------------------------------------------------------------------------

Vendor Schedule

  

Contact Name

  

Telephone

Fax

  

Product

  

Employer Cost

Aetna Medical/Rx

MosesAB@aetna.com

  

Ann B. Moses

Senior Account Executive

Aetna Metro NY/NNJ

National Accounts

  

P: 860.335.0652

F: 860.907.3731

  

AHF

POS II

Rx plan administration

  

ASO fee: $43.90 PEPM – AHF

ASO fee:$42.36 PEPM – POS II

ASO fee: $-0- Rx

Claims billed as incurred

Anthem Blue Cross Blue Shield

Anthem National Accounts

3 Huntington Quadrangle

Melville, NY 11747

peter.lunde@antem.com

   Peter Lunde | National Account Executive   

P: 631.751.4628

C: 631. 678.6535

F: 631.751.0116

   EPO plan administration   

ASO fee: $48.49 PEPM – EPO

Claims billed as incurred

ActiveHealth Management

1333 Broadway, 4th Floor

New York, NY 10018

jkeim@activehealth.net

  

Jeremy W. Keim

Senior Account Executive

  

P: 626.421.6677

C: 646.641.2313

  

Disease Management

administration

   ASO fee: $4.90 PEPM – all

Vision Service Plan

3333 Quality Dr.

MS 164

Rancho Cordova, CA 95670

heather.heibeck@vsp.com

   Heather Heibeck   

P: 916.851.4247

F: 916.463.9030

   Vision plan administration   

ASO fee: 6% of paid claims

Claims billed as incurred

Aetna

MosesAB@aetna.com

   Ann B. Moses   

P: 860.335.0652

F: 860.907.3731

   Medical/dental TBD for SCA VEBA    Premiums as billed

Empathia

cwilson@empathia.com

   Carol Wilson    P: 800.634.6433    Employee Assistance Program    Included in
BOC service charge

ASI (Tricare Supplement)

pmarshall@asicorporation.com

   Pauline Marshall    P: 800.638.2610, ext. 113       Premiums as billed

Aetna Dental (DMO)

MosesAB@aetna.com

   Ann B. Moses   

P: 860.335.0652

F: 860. 907.3731

   DMO   

Premiums as billed – DMO

ASO fee: $2.78 PEPM

Claims billed as incurred

Kaiser Permanente (CA and Mid-Atlantic)

2101 East Jefferson Street

6th Floor East

Rockville, MD 20852

Maureen.M.Breheny@kp.otg

   Maureen M. Brehenys Senior Account Manager Kaiser Permanente    P:
301.816.6871 F: 301.816.7187    HMO    Premiums as billed

HMSA

Hawaii Medical Service Association

www.HMSA.com

  

David Shiroma

Account Executive

Account Management & Sales

  

P: 808.948.6069

F: 808.948.6653

   PPO/HMO    Premiums as billed

Aetna International

980 Jolly Road, U13S

Blue Bell, PA 19422

GaffneyJ@aetna.com

  

Jody Gaffney

International Account Executive

  

P: 215.775.0367

F: 860.975.1399

   Medical/Dental coverage    Premiums as billed

Chartis

jack_savulich@ajg.com

  

Jack Savulich

Gallagher Benefits Services

   P: 212.918.9625    BTA/War Risk    Premiums as billed

Aetna Life & Disability

MosesAB@aetna.com

   Ann B. Moses   

P: 860.335.0652

F: 860.907.3731

   Life and AD&D Insurance    Premiums as billed

Aetna Life & Disability

MosesAB@aetna.com

   Ann B. Moses   

P: 860.335.0652

F: 860. 907.3731

   Short and Long-term Disability Insurance    Premiums/fees as billed

Marsh Voluntary Benefits

(various insurers)

12421 Meredith Drive Urbandale, IA 50398

ddennis.m.chartier@Marshpm.com

   Dennis M. Chartier, FLMI v Vice President, Client Executive   

P: 515.365.3126

C: 515.365.0296

   GUL, LTC, VAD&D, MetLaw, Auto/Home    Premiums as billed

WageWorks

Eunice.jackson@wageworks.com

   Eunice Jackson, CFC Manager, Client Services   

P: 209.952.9095

C: 650.703.2060

   Flexible Spending Accounts administration    Administration fee billed to
Engility $4.20 per participant per month

WageWorks

Eunice.jackson@wageworks.com

   Eunice Jackson, CFC Manager, Client Services   

P: 209.952.9095

C: 650.703.2060

   Incentive Credit Account administration    Admin fee will be billed - $6.00
per account per month

WageWorks

Eunice.jackson@wageworks.com

   Eunice Jackson, CFC Manager, Client Services   

P: 209.952.9095

C: 650.703.2060

   Commuter Account administration    Admin fee will be billed - $4.95 per
participant per month

L-3 ERISA Attorney

RLO@msk.com

   Robert Lowe    P: 310.312.3180    As needed    Included in BOC service charge

 

5



--------------------------------------------------------------------------------

Vendor Schedule

  

Contact Name

  

Telephone

Fax

  

Product

  

Employer Cost

Sibson/MGC

333 West 34th Street

New York, NY 10001-24

rcarter@sibson.com

  

Randolph B. Carter

Senior Vice President, Communications

  

P: 212.251.5022

C: 917.531.4797

F: 212.251.5909

   Communication    Included in BOC service charge

SHPS, Inc

11405 Bluegrass Pkwy

Louisville, KY 40299

todd.rogers@shps.com

  

Todd Rogers

Client Service Manager

SHPS COBRA Operations

   P: 502.261.3546    COBRA administration    Included in BOC service charge

HDMS

ecarten@hdms.com

  

Elizabeth Carten

Senior Consultant

  

P: 857.239.9500

C: 312.909.7435

   Self-insured health plan data aggregation    Included in BOC service charge

Xerox HR Solutions, LLP

101 Woodcrest Road

Cherry Hill, NJ 08003

keith.s.brown@acs-inc.com

   Keith Brown   

P: 856.651.2830

F: 856.651.3124

C: 757.619.9022

   H&W benefit administration    Billed at $72.00 per eligible employee per
annum, billed monthly

Zurich Insurance Co. Ltd

7045 College Blvd.

Overland Park, Kansas 66211

cherie.russell@zurichna.com

   Cherie Russell   

P: 913.664.4707

F: 913.664.4026

   Life insurance, AD&D insurance, Long-term disability insurance    Premiums as
billed

 

6



--------------------------------------------------------------------------------

Attachment B to Health and Welfare Plan Administration Schedule 2.a

Health and Welfare Benefits

Interface Requirements

For L-3 Communications

Version 1.0

March 28, 2012

 

7



--------------------------------------------------------------------------------

To XEROX

 

#

  

File / Interface

  

File Generator

   Frequency    Run Day:
Date when the file is
currently run    “As of” Day:  Date
through which the file
will reflect updates

1

  

Demographic File

   Ceridian Engility stand-alone payroll    Twice a Week    Tuesday, Friday   
09/28/2011

2

  

Payroll Back Feed

   Ceridian Engility stand-alone payroll    Quarterly    1/25 (Bi-
Weekly 2/
Weekly) and
1/18 (Bi-
Weekly 1)    Last Payroll Run

3

  

FSA Deposits

   Ceridian Engility stand-alone payroll    Weekly    Friday   
Last Payroll File Run From XEROX            

#

  

File / Interface

  

File Receiver

   Frequency    Run Day:
Date when the file is
currently run    “As of” Day:  Date
through which the file
will reflect updates

1

  

FSA File

   Wageworks    Weekly    Tuesday    Run Date

2

  

Payroll Interface

  

Ceridian Engility

stand-alone payroll

   Weekly    Thursday    Run Date

3

  

Disability File

   Aetna    Weekly    Wednesday    Run Date

4

  

MSP

   Wageworks    Quarterly    15th of the
Month    Run Date

5

  

Medical / Dental / Vision /RX

   Medical / Dental / Vision / RX Carriers    Weekly,
except Aetna
and Anthem 2
x per week    Tuesday for
Aetna & BCBS

Thursday for
Aetna
International
and all others

   Friday/Wednesday

6

  

COBRA

   SHPS    Twice a Week    Wednesday/
Saturday    Run Date

7

  

Initial COBRA Rights

   SHPS    Weekly    Wednesday/
Saturday    Run Date

8

  

Group Legal

   Marsh    Weekly    Tuesday    Run Date

9

  

Demographic Changes File

  

Ceridian Engility

stand-alone payroll

   Weekly    Thursdays    Run Date

10

  

Vendor Billing & Payment

   L-3 Communications Medical/ Dental/ RX/ Vision/ Life Insurance Carriers   
Monthly    Monthly - See
revised
calendar.    Run Date

11

  

Quarterly Reconciliation with healthcare carriers

   Ongoing reconciliation with carriers to ensure covered lives match XEROX and
Carrier    Quarterly    N/A    Dates to be
Determined

 

8



--------------------------------------------------------------------------------

Attachment C to Health and Welfare Plan Administration Schedule 2.a

Workers’ Compensation Insurance

 

Type of
Insurance

  

Insurer/TPA

   Policy Term    Deductible or
Program Type   

Claim Management Services

WC/EL

  

Chartis/ESIS

Chartis/ESIS

ACE/ESIS

   2/1/12 –
2/1/13
2/1/11 –
2/1/12

2003 to
2/1/11

   $1,000,000


$1,000,000

250K – 1M

   L-3 shall be available to provide services to assist Engility in managing
Engility (or Engility affiliated or predecessor company) related worker’s
compensation claims associated with occurrences that took place prior to the
Distribution Date, whether or not those occurrence based claims were reported
prior to the Distribution Date. In addition, at Engility’s request, L-3 shall be
available to offer non-binding recommendations with respect to Engility’s
potential settlement of such claims.

WC/EL-DBA

  

Zurich –

Current

Chartis –

Current

Ace –

2003-2010

   6/30/11 –
6/30/12

6/1/11 –
6/1/12

   Guaranteed
cost.

 

Premium
exposure
reimbursed
by the
Government
(whole or in
part).

   L-3 shall be available to provide services to assist Engility in managing
Engility (or Engility affiliated or predecessor company) related worker’s
compensation claims associated with occurrences that took place prior to the
Distribution Date, whether or not those occurrence based claims were reported
prior to the Distribution Date. In addition, at Engility’s request, L-3 shall be
available to offer non-binding recommendations with respect to Engility’s
potential settlement of such claims.

WC/EL - DBA

   Zurich North America    6/30/2012
–
6/30/2013    Guaranteed
cost.

 

Premium
exposure
reimbursed
by the
Government
(whole or in
part).

   L-3 shall be available to provide services to assist Engility in managing
Engility (or Engility affiliated or predecessor company) related worker’s
compensation claims associated with occurrences that took place prior to the
Distribution Date, whether or not those occurrence based claims were reported
prior to the Distribution Date. In addition, at Engility’s request, L-3 shall be
available to offer non-binding recommendations with respect to Engility’s
potential settlement of such claims.

 

9



--------------------------------------------------------------------------------

Travel Services

Schedule 12.a

Description of Service as of Distribution Date – December 31, 2013:

TRAVEL AGENCY (AMERICAN EXPRESS TRAVEL):

Engilty will have access to:

 

  •  

A dedicated L-3/Engility team of travel reservation specialists via telephone.
Service hours will mirror L-3’s current service configuration.

 

  •  

An online dedicated travel reservation tool for the booking of domestic USA &
Canada travel reservations as applicable 24 hours a day/7 days a week.

Services will include all bookings (by telephone or online) of Engility business
travel via airline, hotel, car rental, groups/meetings and all other normal
travel related services. All current L-3/American Express Travel contract
service and performance standards will apply to Engility. Any changes of current
practices or procedures need to be approved in advance by the L-3 Director,
Global Travel.

Engility will pay a “pro-rated” share of L-3’ s monthly American Express billing
costs. The “Pro-rata share” will be determined as the amount of Engility’s total
airfare spent in a given month as a percentage of L-3’ s and Engility’s total
airfare spend with American Express .

Example: July 1, 2012 thru July 31, 2012 - Total Airfare booked/ticked via
American Express = $8.0MM (Engility = $1.2MM and L-3 = $6.8MM) Engility in this
example will be billed by L-3 (Not American Express) 15% of our total American
Express charges for the month. L-3 can and will provide the monthly American
Express billing as backup along with a report run by American Express Travel on
a monthly basis breaking out the percentage of each Company. Using “Airfares” as
the measurement is standard travel industry practice.

 

  a) AIRLINES:

Engility travelers will utilize L-3 airline contracts based on the understanding
by the airline suppliers that the L-3 travel team will be directing and managing
the booking process. American Express Travel Agency transaction fees will be
passed through from L-3 on a monthly billing statement.

 

  b) HOTELS:

All hotel charges are paid directly by Engility travelers and/or Engility.

 

  c) CAR RENTAL:

All car rental charges are paid directly by Engility travelers and/or Engility.

 

  d) OTHER SERVICES:

All other L-3 current travel supplier contracts will be available to Engility
for utilization until December 31, 2013. These additional services include but
are not limited to: (a) Negotiated Airport Parking and (b) International VISA
Services and Ground Transportation Services.

All travel service benefits will end on December 31, 2013.